DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims filed 02/09/2021 are under examination.
Claims 1, and 4-12 are pending.
Claims 7-8 remain withdrawn.
Claims 1, and 4-12 are treated on the merits in this action.  

Election/Restrictions
Claims 1, 4-6, and 9-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, have been hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/26/2019 (Final Rejection) is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The rejection of claims 1, 4-6, and 9-13 under 35 U.S.C. 103 as being unpatentable over Hahn, WO 2016034266 A1 as evidenced by Hahn, US 20170233585 A1 has been withdrawn in light of the 130(a) declaration filed 02/09/2021 and Applicant’s arguments filed 02/09/2021 invoking a 102(b)(1)(A) exception. Hahn has been disqualified as prior art under 35 USC 102(b)(1)(A). 
Claims 1, 3-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wachtler, US 20080009532 A1 and Ito, US 5591759.
The Declaration under 37 CFR 1.132 filed 02/09/2021 is sufficient to overcome the rejection of claims 1, 3-6 and 9-13 based upon Wachtler, US 20080009532 A1 and Ito, US 5591759.
There was an understanding in the art that CMIT (5-chloro-2-methylisothiazolin-3-one) is a serious sensitizer and allergen. E.g., Hahn, US 20170233585 (WO 2016034266 A1 English equivalent) relates that compositions of MIT and BIT were known and developed to address this problem with CMIT. It makes little sense to have arrived at a composition BIT and CMIT absent MIT because of the CMIT sensitivity/allergy problem. See Declaration, e.g., 6-7.



Conclusion
Claims 1 and 4-12 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/WILLIAM CRAIGO/Examiner, Art Unit 1615          



/SUSAN T TRAN/Primary Examiner, Art Unit 1615